Citation Nr: 1111043	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for status post Bankart surgery of the right shoulder with chronic strain and degenerative joint disease, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 8, to December 15, 2000, February 2003 to April 2004, and from September 3, to December 31, 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which granted service connection for the right shoulder disability, rated 10 percent disabling, and denied service connection for mood disorder.    

FINDINGS OF FACT

1.  There is no credible evidence that the Veteran manifested a psychiatric disorder in service or within one year following separation from service, and no competent evidence that any current psychiatric disorder is related to service.  

2.  Since service connection was established, the Veteran's right shoulder disability is manifested principally by pain and arthritis, without instability, weakness or limitation of motion and no demonstrable functional impairment due to pain, incoordination, fatigability, repetitive use or during flare-ups.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated during active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

2.  The schedular criteria for an evaluation in excess of 10 percent for status post Bankart surgery of the right shoulder with chronic strain and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5201-5010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran also testified at a videoconference hearing before the BVA in September 2010.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Psychiatric Disorder

The Veteran contends that his current psychiatric problems began in service while he was in Kuwait, and believes that service connection should be established for his current mood disorder.  The Veteran asserted that he became disillusioned with the service after observing serious violations of military regulations by various training NCO's and supervisors, including falsifying records and qualification reports.  The Veteran asserted that the stress of serving in Kuwait, not receiving proper medical attention for various maladies, and serving under superiors who were incompetent further compounded his symptoms and caused "physical reactions."  In a letter dated in February 2008, the Veteran reported that he first sought medical attention for stress and anxiety when he returned to Kuwait after two weeks of leave back home in late 2004.  He reported that he was prescribed Xanax and Celexa, received psychiatric therapy weekly, and was not allowed to work in his duty assignment as a driver during the last four months of his tour in Kuwait because of his medications.  At the BVA hearing in September 2010, the Veteran testified that he sought medical attention from a private doctor shortly after service and would submit copies of those reports directly to the Board.  Parenthetically, the Board notes that the Veteran was advised that the appeal would be kept open for 30 days to afford him an opportunity to submit the additional private medical records.  

At this point, it should be noted that, to date, no additional evidence has been received by the Board, nor has the Veteran contacted VA to request additional time to submit evidence or for assistance to obtain evidence.  As the Veteran has not provided VA with any credible or competent medical evidence concerning his alleged treatment shortly after service, the Board is unable to verify his allegations.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  Absent the Veteran's full cooperation, VA has no further duty to assist in obtaining any additional evidence.  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other contradictory statements or objective of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board notes that the service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems during service.  Moreover, on at least three separate occasions, the Veteran specifically denied that he received or sought counseling or care for any mental health problems during his deployment to Kuwait.  See Post-Deployment Health Assessments dated in April and December 2004.  The Veteran also denied any mental health issues on a post-deployment assessment in December 2005, following his recall to active duty (August to December 2005) after Hurricane Katrina.  

On a Report of Medical Assessment for active service separation in March 2004, the Veteran specifically denied any illness or treatment for any health problems since his last examination in June 2000.  The Veteran indicated that he was not taking any medications, and that he did not have any problems for which he did not seek medical attention during service.  On the three post-deployment assessments, the Veteran denied that he had seen anyone wounded, killed or dead, was engaged in direct combat, or ever felt that he was in danger of being killed.  He specifically denied feeling down, depressed or hopeless, nightmares, avoidance behavior, or feeling numb or detached from others.  The Veteran reported that he was seen on sick call only once during his deployment in Kuwait.  Parenthetically, the service records showed that the Veteran was seen on sick call for a right shoulder injury in November 2003.  

The favorable evidence of record includes statements from a close childhood friend and a fellow servicemen, both received in August 2008.  The letter from his friend was to the effect that the Veteran never had any psychiatric problems until he returned home from Iraq.  The serviceman indicated that he was the Veteran's squad leader and that the Veteran struggled from a conflict of character and the day-to-day events in his unit and became depressed, aggressive, and high-strung after about five or six months in Kuwait.  He reported that the Veteran went on sick call and was prescribed Xanax and Celexa, which came with a "2 to 4 day profile that prevented [the Veteran] from driving."  The soldier stated that he had first-hand knowledge because the Veteran was his assistant driver and he had to find a replacement.  

The soldier's recollection of the specific medications that the Veteran was allegedly prescribed for two to four days, in a wartime environment four years after the fact, is amazing.  In any event, the Veteran's repeated assertions that he was on medication for the last several months of his deployment, received psychiatric counseling weekly, and was not allowed to drive for the remainder of his time in Kuwait, differs greatly from the soldier's recollection that the Veteran was restricted from duty for two to four days, and raises serious questions as to the soldier's recollections.  

It is not unreasonable to expect that if the Veteran was on restricted duty and unable to drive for the last four months of his deployment, the soldier, as his squad leader would have knowledge of this fact and would have stated the facts as such.  That the squad leader could recall the specific medications prescribed, but not remember that the Veteran was reportedly unavailable for duty during his last four months of deployment, particularly when the squad leader would have had to find a replacement driver for such a lengthy period, is a significant departure from the Veteran's assertions, and raises serious reservations as to the reliability of the soldier's recollections.  

The Board also considered the soldier's assertion to the effect that the Veteran's one-time sick call report was not in his service records and could easily have been misfiled.  However, the Board finds such a scenario unlikely, particularly in light of the Veteran's specific and repeated denials of any psychiatric symptoms or medical treatment while on deployment, and the complete absence of any evidence that he was placed on restricted duty, received weekly counseling, or was prescribed medication for psychiatric problems.  

As to the childhood friend's assertion that the Veteran never exhibited any psychiatric symptoms until after he returned home from Kuwait, the Board finds the statement to be of limited probative value.  The fact that the Veteran was on Ritalin from Kindergarten until the fourth grade certainly suggests that he had some psychiatric issues as a child.  That the friend made no mention of the Veteran's medical history raises questions as to his powers of observation and his personal knowledge of the Veteran's medical problems.  (See February 2007 VA psychiatric examination report).  Furthermore, neither the friend nor fellow serviceman are shown to possess the medical expertise necessary to render a medical opinion.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  In light of the above discussion, and the absence of any corroborating objective or competent medical evidence, the Board declines to place any significant probative value on the lay statement.  

Turning to the Veteran's assertions, the fact that he specifically denied any psychiatric problems or that he received any counseling on at least four occasions after returning from Kuwait, raises serious questions as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  That the Veteran would suffer severe anxiety and depression while on active duty but specifically deny any such problems or history of treatment is simply not believable.  While the Veteran indicated that he didn't report his symptoms when he returned from Kuwait in March 2004, because he "couldn't handle another day of being at Ft. Polk" and needed to "get away from the military environment ASAP" (see resignation letter to IG, dated in February 2008), he offered no explanation as to why he denied any such problems on subsequent reports in December 2004 and 2005.  Certainly, with time, the Veteran would have had an opportunity to reflect on his experiences and symptoms, and provide a more accurate assessment of his health.  That the Veteran did not do so, suggests that he did not have any psychiatric problems and undermines his current assertions of chronic psychiatric disorder in service.  

In his February 2008 resignation letter, the Veteran described the incompetence and criminal activities that he witnessed by service personnel while on active duty, and the effects of the stress and anxiety from his deployment to Kuwait caused him.  Although the Veteran expressed his total disgust and hatred for the way he was treated on active duty and the effect it had on his emotional stability, his desire to get as far away as possible from the military environment of active service, and the problems he had after being recalled to active duty for hurricane Katrina in August 2005, he re-enlisted in the National Guard in 2006.  That the Veteran would suffer chronic psychiatric symptoms at the thought of being recalled to active duty, not to mention the very real possibility of being redeployed to Iraq or Afghanistan at anytime, but would re-enlist in the Guard because he felt pressured by his superiors is not rational or believable.  

As noted above, the Veteran testified that he received private psychiatric treatment shortly after returning from Kuwait, and that treatment records would substantiate the chronic nature of his symptoms while on active duty.  However, the Veteran has not provided VA with any treatment records, nor has he given VA permission to assist him in obtaining the alleged reports.  Without the Veteran's cooperation, there is no further duty to assist.  

Finally, while the Veteran was diagnosed with bipolar disorder on a VA psychiatric examination in February 2007, and that the examiner opined that the Veteran's mood instability was "evident while he was in the military," the Board notes that the opinion was based entirely on the Veteran's self-described history.  The VA examiner subsequently reviewed the claims file and noted that, contrary to the Veteran's assertions, there was no evidence of any medical treatment for psychiatric problems in the service records.  

Since the Veteran is not credible, and the lay statements attempting to support his claim are not probative, the medical opinion based on this evidence is not probative.  This leaves the record simply showing the onset of psychiatric symptoms several years after his active service.  This is not a basis upon which to establish service connection.  

Based on the evidence discussed above, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to the onset of psychiatric symptoms in service is not supported by any credible evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there was no credible or objective evidence of any psychiatric treatment or diagnosis in service or until several years after discharge from active service, and no competent evidence that any current psychiatric disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted above, service connection was established for the Veteran's right shoulder disability by the RO in April 2007, and a 10 percent evaluation was assigned under Diagnostic Code 5201-5010, effective from December 1, 2006, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  For informational purposes, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5201, for limitation of arm motion, a 40 percent evaluation is assigned for the major joint when there is limitation of motion of the arm to 25 degrees or less from the side; 30 percent rating is assigned when limitation of motion is midway between side and shoulder level, and 20 percent is warranted with motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Traumatic arthritis (Diagnostic Code 5010) is rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2010).  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Other potentially applicable code provisions include Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under Diagnostic Code 5200, a 50 percent evaluation is assigned for unfavorable ankylosis of the major joint with abduction limited to 25 degrees from the side.  

Diagnostic Code 5202 provides for a 30 percent rating for malunion of the major humerus with marked deformity, or when there is frequent dislocation of the scapulohumeral joint with frequent episodes of guarding of all arm movements.  A 50 percent evaluation is assigned for fibrous union; a 60 percent evaluation is assigned for nonunion (false flail joint), and an 80 percent evaluation is assigned for a major extremity when there is impairment of the humerus manifested by loss of head (flail shoulder).  

Under Diagnostic Code 5203 for impairment of clavicle or scapula, a 20 percent evaluation is assigned for dislocation a major joint, or for nonunion with loose movement, and a 10 percent evaluation is assigned for nonunion without loose movement or for malunion.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

In this case, the Veteran was assigned a 10 percent rating for his right shoulder disability under DC 5010, based x-ray evidence of arthritis in the shoulder joint with a noncompensable degree of limitation of motion under Diagnostic Code 5201.  

When examined by VA in February 2007, the Veteran complained of chronic pain in the right shoulder and said that he could not participate in sports activities that required throwing or repeated lifting.  On examination, there was some crepitus, but no evidence of muscle weakness, atrophy or incoordination, and no instability, locking, dislocation or subluxation.  The Veteran reported flare-ups weekly but said that he worked through the pain and did not lose any time at work due to his shoulder disability.  Active and passive forward flexion and abduction was to 180 degrees, without pain.  Active and passive internal and external rotation was to 90 degrees with pain beginning at 45 degrees.  The examiner indicated that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  X-ray studies showed no acute bony injury but evidence of cystic bony erosions in the glenoid and humeral head associated with arthritis and/or bursitis.  

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from his right shoulder disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent under any of the applicable rating codes at anytime during the pendency of this appeal.  The clinical and diagnostic findings of record fail to show any limitation of motion in his right shoulder or any evidence of actual impairment of the shoulder joint.  There was no evidence of dislocation or instability of the right shoulder or any evidence of malunion, nonunion or loose motion of the sternoclavicular joint.  Thus, a higher evaluation under DC 5201 or under any other potentially applicable rating provision is not warranted.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Veteran testified at the BVA hearing in September 2010 that he did not have any limitation of motion in his right shoulder and was able to work through his pain during flare-ups.  (T p.14-15).  Moreover, the VA examiner in February 2007 opined that there was no additional limitation of motion or functional impairment due to pain, weakness, incoordination on repetitive movement or with flare-ups.  

The Board recognizes that the Veteran has pain in the right shoulder on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a compensable evaluation.  

Applying all of the appropriate Diagnostic Codes to the facts of this case, an objective assessment of the Veteran's present impairment of the right shoulder disability does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of 10 percent at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's right shoulder disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

Service connection for an acquired psychiatric disorder is denied.  

An increased evaluation for Bankart surgery of the right shoulder with chronic strain and degenerative joint disease is denied.  




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


